


Exhibit 10.49

No. CT080089

November 30, 2007

 

Translated From Japanese

 

Inforidge Inc.

 

Notice Concerning Defrayal of Business Expenses

 

In accordance with Article 13 of the “Life Insurance Agency Consignment
Agreement” concluded on July 4, 2007, we shall pay the following expenses
associated with the joint promotion as agreed. If you disagree with any of the
details, please contact us immediately.

 

Sincerely,

 

Takao Ishii, Manager

No. 2 Sales Div.

Direct Marketing HQ

American Life Insurance Company

 

1.

Promotion Type: Outbound Telemarketing Program

2.

Date or period of implementation: December 1, 2007-March 31, 2008

3.

Description of expenses

Expenses / Share Rate Unit Price or Percentage

Booth Installation and Maintenance Expenses (Running Costs) *1

Basic fees for phone line

1 booth/month

1,305 yen

Communication expenses

1 person/day

1,610 yen

Outbound calls

Work expenses / call

200 yen

System operation expenses

1 booth / month

5,000 yen

Database maintenance expenses

1 booth / month

2,500 yen

 

 

Initial Setup Costs for Additional Booths (Initial Costs) *2

Infrastructure construction

80,000 yen

License fee

22,000 yen

PBX

60,000 yen

Interior construction

25,000 yen

Security system

10,000 yen

Furniture and fixtures

100,000 yen

Recording system

90,000 yen

Network equipment

13,000 yen

Recruiting

100,000 yen

 

 

Advertising Expenses

Direct mail kit construction and printing

100%

Direct mail postage

100%*3

Direct mail typesetting and packaging

100%

 

 

*1. The upper limit for booth installation and maintenance costs is the number
of booths times 500,000 yen (tax incl.).

*However, for December 2007, 9,000,000 yen (tax incl.) / number of booths shall
be added on top of the above limit.

*2. The upper limit for initial setup costs for additional booths shall be
500,000 yen (tax incl.) per booth.

*3. The upper limit for the portion sent by the agency shall be 90 yen per
envelope.

 

4.

Confidentiality

As set forth in Article 21 of the “Life Insurance Agency Consignment Agreement,”
the contents of this notice shall not be disclosed or leaked to a third party.

 

--------------------------------------------------------------------------------